DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed October 29, 2021.
Claims 1, 6 and 13 have been amended.  Claims 1-14 are pending and have been examined on the merits (claims 1 and 8 being independent).
The amendment filed October 29, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed October 29, 2021 have been fully considered.
Application has amended to the claims 1, 6, and 13 to overcome the examiner's previous rejection regarding the rejection under 35 USC 112(b).  The amendment successfully addresses the rejection.  As such, the previous rejection has been withdrawn.
With regard to the rejections of claims 1-14 under 35 USC 102 and 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 102 and 103. 
Applicant argues:
(1) “Firstly, the subject matter of Shah et al. (US10713632B1) is autonomous banking resources as its title indicated, and in particular focusing on autonomous A TMs (no any other particular banking resource is mentioned in either the claims or specification of Shah et al.); whereas the subject matter of the present invention is mobile banks which are fully 
(2) “Secondly, the communication between the server (130) and autonomous banking resources (ATMs) (140) is through a normal network (Network 110) in Shah et al. (US10713632B1), see e.g. Fig. 1; whereas the communication between the server and mobile banks in the present invention is through SG or more advanced wireless communication technology (see e.g. Claims 1 and 8) which is not recited or even mentioned at all in Shah et al..” (Applicant remarks, page 9)
(3) “Thirdly, the services or operations of the autonomous banking resources (ATMs) in Shah et al. are according to predictions of user status or banking resource status by the system, see e.g. the Abstract of Shah et al.; whereas the services or operations of the mobile banks in the present invention are all planned, see e.g. Claims 1 and 8 for the present invention.” (Applicant remarks, page 9)
(4) “Fourthly, the bank server in the present invention also runs one or several services among artificial intelligence investment advisor, artificial intelligence loan advisor, stock and fund trading system and insurance service system, correspondently the mobile bank in the present invention is equipped with one or several clients or applications among artificial intelligence investment advisor clients or applications, artificial intelligence loan advisor clients or applications, stock and fund trading clients or applications and insurance service clients or applications, see e.g. Claims 3, 4 and 10, 11 of the present invention. No any description or mention of these services is found in the Shah et al. (US10713632B1) invention.” (Applicant remarks, page 9)

(6) “Firstly, the Shah et al. (US10713632B1) invention was filed on 01/15/2019 and 06/05/2020 and published on 07/16/2020 and 09/24/2020 and patented on 07/14/2020. Since Shah et al. is published or patented after the priority date (08/14/2019) or filing date (10/23/2019) of the present invention, Shah et al. is not available publicly before the priority date (08/14/2019) or filing date (10/23/2019) of the present invention, 35 USC 102(a) (1) is not satisfied.” (Applicant remarks, page 13)
Examiner notes:
(1) In consideration of Applicant’s arguments (1), clarifying citations with regard the Shah have been made to the 35 USC § 102 rejection (see column 5, lines 13-67, column 6, lines 22-60, column 7, lines 15-67).  For example, the recited claim 1 “more advanced wireless communication technology” reads on “The mobile device may communicate with mobile banking resource 140, financial institution 150, or database server 130 via network 110. In some embodiments, a mobile device may communicate with any or all of these elements directly using any suitable communication means, including, but not limited to, Wi-Fi, Near Field Communication, Bluetooth, Cloud, wired, two-way wireless communication, InfraRed (IR), etc.” as cited and the recited claim 1 “banking equipment” reads on “Mobile banking resource system 100 may include a network 110, a user 120, a database server 130, a mobile banking resource 140, and a financial institution 150. Mobile banking resource system 100 may also include other components, not shown in FIG. 1, for example, one or more databases to store transaction data, additional servers, a mobile device operable by a user, etc. Although FIG. 1 illustrates only one of each of network 110, user 120, database server 130, mobile banking resource 140, it is contemplated that mobile banking resource system 100 may include any number of networks 110, users 120, database servers 130, mobile banking 10 resources 140, and/or financial institutions 150….. as shown in FIG. 1, user 120 may communicate with network 110 via one or more communication devices, including telephones, cellular phones, smart phones, tablet, computers, desktop computers, smartphone applications, etc. Any suitable device that enables user 120 to communicate with network 110 may be used as necessary”. Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited.  As such, Applicant’s arguments are not persuasive.
(2) In consideration of Applicant’s arguments (2), clarifying citations with regard the Shah have been made to the 35 USC § 102 rejection (see column 5, lines 13-67, column 6, lines 22-60, column 7, lines 15-67).  For example, the recited claim 1 “more advanced wireless communication technology” reads on  “The mobile device may communicate with mobile banking resource 140, financial institution 150, or database server 130 via network 110. In some embodiments, a mobile device may communicate with any or all of these elements directly using any suitable communication means, including, but not limited to, Wi-Fi, Near Field Communication, Bluetooth, Cloud, wired, two-way wireless communication, InfraRed (IR), etc.” as cited.  Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited.  As such, Applicant’s arguments are not persuasive.
(3) In consideration of Applicant’s arguments (3), clarifying citations with regard the Shah have been made to the 35 USC § 102 rejection (see column 5, lines 13-67, column 6, lines 22-60, column 7, lines 15-67). For example, the citation of “Database server 130 may contain information about user 120, for example, but not limited to, age, gender, marital status, qualification, employment, academic background, ethnicity, geographic location, financial status, calendar and schedule information, etc. Database server 130 may also contain information about user preferences, including, but not limited to, banking activities, social events, daily and weekly schedules, shopping preferences, holiday schedules, vacation plans, travel preferences, and family gatherings. In some embodiments, database server 130 may contain information associated with scheduled public events in a geographic location, for example, a concert, a fair, a parade, or sport event.” And “autonomous ATM 240 may communicate with user 120 through a user mobile device to conduct a banking transaction beforehand. For example, user 120 may request to "withdraw cash" from his banking account using the mobile device or a personal desktop computer before user 120 arrives at autonomous ATM 240 (or before autonomous ATM 240 arrives at the location of the user).” are planned for the services, not just predictions of user status.  Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited.  As such, Applicant’s arguments are not persuasive.
“The invention involves a mobile application that acts as a virtual assistant for a user. The mobile application is connected via the Internet to a cloud-based service that collects data from a wide range of user-specific and public data sources. The cloud-based service collects financial data from users' bank accounts, insurance accounts, and investment accounts (among others), and also collects data from users' "online footprints"….. Additionally, the service would track public financial data, such as stock and bond prices and financial and other news, in order to obtain and maintain a complete picture of a user's "surroundings". With this data in hand, the system according to the invention applies artificial intelligence (AI) techniques to the analysis of this data, with the goal of identifying changes, actions and activities in the user's online footprint or surroundings; analyzes the changes, actions, and activities (i.e., "events") as they occur, and identifies needs, relationships, or interactions between social, financial, and other user accounts that may be indicated by the observed events…... The AI then generates proactive notifications and provides them to the user via a mobile application or other suitable communications means, such as via notification alerts, hints, reminders, suggestions, or prompts for action (such as, for example, notifying a user of the news event that may impact their investment, and asking if they wish to take action on that company's stock).”  Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited.  As such, Applicant’s arguments are not persuasive.

(6) In consideration of Applicant’s arguments (6), The reference Shah was filed on 01/15/2019 and the present invention was filed 10/23/2019 (foreign priority dated 08/14/2019 and (AIA  (FITF)) and Shah is qualified under 35 USC 102 A2. Therefore, Shah was before foreign priority dated 08/14/2019 and Shah is still valid as a prior art under the 35 USC 103 rejection.  Even though Shah is valid as a prior art under the 35 USC 103 rejection, independent claim 1 and 8 are taught by Shah as cited under 35 USC 102 rejection.  As such, Applicant’s arguments are not persuasive
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claim(s) 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shah et al. (hereinafter Shah), US Patent Number 10713632 B1.
Regarding claim 1:
Shah discloses the following:
A mobile bank, comprising: (Shah: See fig. 3 and abstract)
an automatic driving vehicle is equipped with one or several banking equipments to form a mobile bank, wherein the banking equipments communicate with the bank server that runs the bank information system to process banking transactions or provide banking services through 5G or other wireless communication technology; (Shah: See column 2 lines 14-24: “The unmanned motorized vehicle may include a server for predicting a status of the mobile banking resource and predicting a user location, a controller configured to communicate with the server, and control the movement of the motorized vehicle to the user location based on the predicted status of the mobile banking resource. The unmanned motorized vehicle also includes a user interface module comprising a user input device configured to communicate with the controller and the server.”, and see also column 5, lines 22-29, column 6 lines 22-51, and column 7 lines 60-67)
the mobile bank cruises (reads on “a GPS unit of autonomous ATM 240 to receive directions and/or calculate a route ( e.g., a fastest, quickest, most direct, and/or most secure route) to get to a predetermined location.”) along fixed routes and stops at fixed places to provide service, or drives to appointed places at appointed times to and column 11 lines 25-29: “Controller 260 may communicate with and/or rely on a GPS unit of autonomous ATM 240 to receive directions and/or calculate a route ( e.g., a fastest, quickest, most direct, and/or most secure route) to get to a predetermined location.”, and
Regarding claim 2:
Shah discloses the following:
The mobile bank of claim 1, wherein the vehicle for the mobile bank is an unmanned robotic vehicle or an automatic driving vehicle, or a manned automatic driving vehicle. (Shah: See column 6 lines 22-38: “mobile banking resource 140 may include one or more autonomous ATMs (such as autonomous ATM 240 shown in FIG. 2) configured to self-drive to a location. Mobile banking resource 140 may be in communication with financial institution 150, database server 130, and user 120 directly or through network 110. The autonomous ATMs may be completely self-driven without human intervention. In some embodiments, mobile banking resource 140 may include one or more semi-autonomous ATMs that may be partially controlled and/or remotely controlled by a human, as desired.”)
Regarding claim 3:
Shah discloses the following:
The mobile bank of claim 1, wherein the banking equipments include Automatic Banking Machine (ABM), Automatic Teller Machine (ATM), Automatic Company Banking Machine (ACBM), Investment Management Machine (IMM), Utility Bill Payment Machine (UBPM), Automatic Foreign Exchange Machine (AFEM), computers, client machines and Pads, and also include A4 artificial intelligence investment advisor clients or applications, A4 artificial intelligence loan advisor clients or applications, stock and fund trading clients or applications and insurance service clients or applications. (Shah: See column 6 lines 22-27: “Mobile banking resource 140 may comprise mobile ATMs, autonomous ATMs, semi-autonomous and column 11 lines 10-21: “ATM 240 may drive itself to the desired location based on predicted higher volume of banking service requests using machine learning or deep learning networks. One or more autonomous ATM 240 may self-drive to the desired location, as needed. In some embodiments, machine learning or deep learning networks may comprise, for example, an artificial intelligence system, a neural network, a deep-learning technique, a software implemented algorithm, or the like.”, and column 14 lines 11-18: “once the user is authenticated, the user may be granted permission to initiate or perform a transaction, e.g., a banking transaction such as withdrawal of cash, deposit checks, check account balance, exchange foreign currency, etc.”)
Regarding claim 5:
Shah discloses the following:
The mobile bank of claim 1, wherein there are one or several mobile banks servicing on various routes at the same time; there are one or several mobile banks going to different appointed places to provide service to different customers who make appointments. (Shah: See column 5 lines 5-11: “Although FIG. 1 illustrates only one of each of network 110, user 120, database server 130, mobile banking resource 140, it is contemplated that mobile banking resource system 100 may include any number of networks 110, users 120, database servers 130, mobile banking resources 140, and/or financial institutions 150” and column 12 lines 31-50: “more than one mobile 35 banking resources 140 and/or autonomous ATMs 240 may rendezvous and reallocate resources as necessary and/or desired. Referring to FIG. 3, mobile banking resources 140 (or autonomous ATM 240 (not shown)) and column 13 lines 15-35: “the controller may communicate with the user via a user's mobile device to indicate expected time of arrival, real-time status, and real-time location information, etc. The controller may also be configured to initiate the user authentication process beforehand or engage the user in a conversation to enhance user experience.”, and see also column 5 lines 13-60 and column 10 lines 35-45)
Regarding claim 6:
Shah discloses the following:
The mobile bank of claim 1, wherein the mobile bank is either staffed with bank staff, or no bank staff (reads on “self-drive or self-deploy to a predicted location 310”) is assigned on board the mobile bank on duty, the mobile bank also be equipped with bank service robots or no bank service robot is equipped on board the mobile bank. (Shah: column 12 lines 38-43: “mobile banking resources 140 (or autonomous ATM 240 (not shown)) may self-drive or self-deploy to a predicted location 310 at a predicted time of increased banking activity. For example, 
Regarding claim 8:
Shah discloses the following:
A system for mobile banks, comprising: (Shah: See fig. 3 and abstract)
a bank server that runs the bank information system; and one or a plurality of as automatic driving vehicles which are equipped with one or several banking equipments to form mobile banks, wherein the banking equipments communicates with the said bank server to process banking transactions or provide banking services through 5G or more advanced wireless communication technology; (Shah: See column 2 lines 14-24: “The unmanned motorized vehicle may include a server for predicting a status of the mobile banking resource and predicting a user location, a controller configured to communicate with the server, and control the movement of the motorized vehicle to the user location based on the predicted status of the mobile banking resource. The unmanned motorized vehicle also includes a user interface module comprising a user input device configured to communicate with the controller and the server.”, and see also column 6 lines 22-51, column 7 lines 60-67)
the mobile banks cruise (reads on “a GPS unit of autonomous ATM 240 to receive directions and/or calculate a route ( e.g., a fastest, quickest, most direct, and/or most secure route) to get to a predetermined location.”) along fixed routes and stop at fixed places to provide service, or drive to appointed places at appointed times to provide service to customers who make appointments, or drive to places (reads on 
Regarding claim 9: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of La Placa, US Publication Number 20170372429 A1.
Regarding claim 4:
Shah does not explicitly disclose the following, however La Placa further teaches:
The mobile bank of claim 1, wherein the bank server also runs one or several services among artificial intelligence investment advisor, A4 artificial intelligence loan advisor, stock and fund trading system and insurance service system, correspondently the mobile bank is equipped with one or several clients or applications among artificial intelligence investment advisor clients or applications, artificial intelligence loan advisor clients or applications, stock and fund trading clients or applications and insurance service clients or applications. (La Placa: See paragraph [0006] “The invention involves a mobile application that acts as a virtual assistant for a user. The mobile application is connected via the Internet to a cloud-based service that collects data from a wide range of user-specific and public data sources. The cloud-based service collects financial data from users' bank accounts, insurance accounts, and investment accounts (among others), and also collects data from users' "online footprints"….. Additionally, the service would track public financial data, such as stock and bond prices and financial and other news, in order to obtain and maintain a complete picture of a user's "surroundings". With this data in hand, the system according to the invention applies artificial intelligence (AI) techniques to the analysis of this data, with the goal of identifying changes, actions and activities in the user's online footprint or surroundings; analyzes the changes, actions, and activities (i.e., "events") as they occur, and identifies needs, relationships, or interactions between social, financial, and other user accounts that may be indicated by the observed events…... The AI then generates proactive notifications and provides them to the user via a mobile application or other suitable communications means, such as via notification alerts, hints, reminders, 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include financial assistants using artificial intelligence (AI) techniques to the customer, as taught by La Placa, in order to provide more accurate suggestions to the customer.
Regarding claim 11: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mazetti et al. (hereinafter Mazetti), US Publication Number 2018/0260778 A1.
Regarding claim 7:
Shah does not explicitly disclose the following, however Mazetti further teaches:
The mobile bank of claim 1, wherein the doors of the mobile bank open automatically when stopping to provide service, or they are opened by bank cards or by face recognition of a customer. (Mazetti: See paragraph [0058] “a customer registers using her/his credit card or bank account card and opens a door on the autonomous vending vehicle. The customer receives one or several items from the vehicle and upon exit is charged for the item.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the 
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
January 10, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/15/2022